Case 1:21-cv-00010-TFM-B Document 8 Filed 02/09/21 Page 1 of 1                      PageID #: 13




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 SYLVESTER SLAY, JR., # 304001,                 )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )    CIV. ACT. NO. 1:21-cv-10-TFM-B
                                                )
 KAY IVEY., et al.,                             )
                                                )
        Defendants.                             )

                         MEMORANDUM OPINION AND ORDER

       On January 11, 2021, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice as malicious under 28 U.S.C. §

1915(e)(2)(B). No objections were filed.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge is ADOPTED as the opinion of the Court.              Accordingly, this action is

DISMISSED without prejudice, prior to service of process, as malicious pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).

       DONE and ORDERED this 9th day of February, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
